Citation Nr: 1738887	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-28 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to initial compensable rating prior to January 11, 2013, and to a disability rating greater than 30 percent from January 11, 2013, for pseudofolloculitis barbae (skin disorder).   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 2002 to December 2006.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In the Board's June 2017 remand, the Board noted that the matter regarding an increase in the skin disorder was stayed until a final decision was reached on the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit reversed the United States Court of Appeals for Veterans Claims (CAVC) decision In Johnson, the stay has been lifted, and the issue is now before the Board to resume appellate proceedings.  


FINDINGS OF FACT

1.  Prior to January 11, 2013, the Veteran's service-connected skin disorder was manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; but, deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck; 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period; or, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement, is not shown.

2.  From January 11, 2013, the Veteran's service-connected skin disorder is manifested by constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period; but disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement, is not shown. 


CONCLUSIONS OF LAW

1.  Prior to January 11, 2013, the criteria for an increased initial disability rating of 10 percent, but no higher, for the skin disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7828 (2016).  

2.  From January 11, 2013, the criteria for an increased disability rating of 60 percent, but no higher, for the skin disorder have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7828 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations to determine the nature and severity of her skin disability.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts show that staged ratings are appropriate in this case.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Skin Disorder

The Veteran's skin disorder is currently evaluated as noncompensable prior to January 11, 2013, and as 30 percent disabling from January 11, 2013 under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7829-7806.  The Veteran contends that such ratings do not accurately depict the severity of her disability.  

DC 7829 is not applicable in this case, and evaluation under DC 7828 is more appropriate.  DC 7829 provides ratings for chloracne, and DC 7828 provides ratings for acne.  38 C.F.R. § 4.118.  The Veteran's service-connected skin disorder is manifested by acne symptomatology but there is no indication that the Veteran's service-connected skin disorder includes chloracne, as reflected in the January 2008 rating decision, which granted service connection for pseudofolloculitis barbae (claimed as acne) and rendered an evaluation based on the evidence of record showing pseudofolloculitis barbae, acne, and dermatitis manifestations.  Ratings by analogy under codes that are not fully supported by clinical and laboratory findings are avoided.  38 C.F.R. § 4.20.  Though the rating criteria under DCs 7828 and 7829 are the same, application of DC 7828 by analogy, and not DC 7829, is appropriate in this case. 

The Veteran is competent to report her symptoms and observations, and the Board finds such reports are credible. 

First, the Board will consider whether an increased rating is warranted for the Veteran's skin disorder under DC 7828.  Under DC 7828, a noncompensable disability rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts, of any extent.  A 10 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  The maximum 30 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Or acne may be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability.  

During the entire appeal period, the Veteran's service-connected skin disorder is manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  For instance, in a January 11, 2013 VA dermatology note, the Veteran reported that she has had acne for the entire appeal period, and that she gets bumps that can get big and deep on her face, armpits, and inguinal area.  She noted more bumps forming on her jawline lately, and that her symptoms flare with her periods.  On physical examination, the provider noted one erythematous papule on upper lip, a follicular papule on the right axilla, no comedones, clear chest and back, a few hyperpigmented macules on chin and jawline.   The Veteran endorsed a history of cysts around the jawline and involvement of armpits and groin that may be inflammatory from shaving.  She was assessed with acne on face, inflammatory.  The Board also notes that in VA treatment records dating from 2014, the Veteran's skin disorder was shown as manifesting recurrently on her chest and back.  The evidence thus shows that the Veteran recurrently during the appeal period has had deep, inflamed acne affecting less than 40 percent of the face and neck, as well as deep acne other than on the face and neck is shown by the competent and credible evidence.  However, deep acne affecting 40 percent or more of the face and neck is not shown at any point during the appeal period, as the Veteran's skin disorder is manifested on her face and neck by recurrent cysts, nodules, or spots on her upper lip, chin, and jawline.  For these reasons, during the entire appeal period, the criteria for a 10 percent rating have been met under DC 7828, but the criteria for a rating greater than 10 percent have not been met or approximated.  Therefore, an increased evaluation of 10 percent prior to January 11, 2013 is warranted under DC 7828.  

Next, the Board will consider the rating criteria under DC 7806.  Under DC 7806, a zero percent noncompensable rating is warranted for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Or, dermatitis or eczema may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent maximum rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 30 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

In Johnson v. Shulkin, 16-2144 ( Fed. Cir. 2017), the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."

Prior to January 11, 2013, the evidence shows that when active, the Veteran's skin disorder required no more than topical therapy required during the past 12-month period.  The evidence shows that Veteran's skin disorder manifests recurrently on her face, neck, armpits, groin, chest, and back.  However, the Veteran's treatment was topical during this period.  For instance, in a March 2012 VA treatment record, the Veteran reported that she is currently using Ziana gel with success.  That day, the Veteran was also prescribed tretinoin and cleocin lotion, which the evidence reflects are both topical medications, to treat the pseudofolloculitis barbae.  On review, there is no evidence during this period that the Veteran used any type of systemic therapy, such as corticosteroids or other immunosuppressive drugs.  Accordingly, the criteria for a rating greater than 10 percent under DC 7806 have not been met or approximated during the period prior to January 11, 2013.  

Then, from January 11, 2013, the evidence shows that the Veteran's skin disorder requires systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board notes that DC 7806 does not require that systemic therapy actually be corticosteroids or other immunosuppressive drugs.  In a January 11, 2013 VA dermatology note, the provider noted that the involvement of the jawline and flaring with periods is suggestive of hormonally driven acne, and that Veteran can consider spironolactone to treat the same.  The evidence shows that spironolactone is taken orally.  In a May 2013 VA dermatology clinic note, the Veteran reported flares of acne with her periods and that uses tretinoin on her face daily.  The Veteran was then prescribed to start taking Azithromycin, for her acne, which is shown to be an oral antibiotic, for a week before her menstrual cycle.   Then, the Veteran began taking spironolactone tablets twice a day by mouth in January 2014, according to a January 2014 medication management note.  The evidence shows that the Veteran has continued her twice daily oral spironolactone tablets since.  The Board finds that the oral use of spironolactone more nearly approximates the definition of systemic therapy.  Because the Veteran's skin disorder is treated with systemic therapy that is taken twice a day, every day, during a 12-month period, the Board finds that the Veteran's systemic therapy is constant or near-constant systemic therapy that is required during the past 12-month period.  Thus, during the period from January 11, 2013, the criteria for an increased disability rating of 60 percent under DC 7806 have been more nearly approximated for the Veteran's skin disorder.  Because DC 7806 is the maximum rating provided under this code, a higher rating is not warranted. 

The Board will now consider whether a rating greater than 10 percent prior to January 11, 2013, or greater than 60 percent from January 11, 2013 is warranted for the Veteran's skin disorder under the applicable diagnostic codes pertaining to disfigurement of the face and scars.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805). The amendments apply only to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted the underlying claim for service-connection for a skin disability in January 2007, prior to the revisions.  Though the Veteran has not requested consideration under the amended criteria, the Board will consider the Veteran's claim for increased compensation for the skin disorder under both the pre-amended and post-amended rating criteria and will apply the rating criteria that allows for a higher evaluation.  

First, the Board finds that the rating criteria pertaining to scars are not applicable in this case.  The Board notes that a scar is defined as a mark remaining after the healing of a wound or other morbid process, or any of various manifestations of an earlier event.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at p. 1674 (32nd ed. 2012).  During the entire appeal period, there is no indication that the Veteran's skin disorder has manifested in scarring.  The Veteran has not reported scarring due to her skin disorder.  The medical evidence also indicates no scarring.  For example, no scarring was noted on VA examination in August 2007, and on VA examination in April 2015, the examiner stated that the Veteran's skin disorder has not caused scarring.  Because there is no evidence during the appeal period of scars left after an active period of skin disorder or after such bumps and lesions have healed, the Board concludes that the codes pertaining to scars are not applicable in this case.  

The Board will now consider the rating criteria pertaining to disfigurement.  Pre-amended DC 7800, which pertains to disfigurement of the head, face, or neck, provides that a 10 percent evaluation is provided when there is one characteristic of disfigurement. A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement. A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there four or five characteristics of disfigurement. An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2002).

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). 38 C.F.R. § 4.118, DC 7800, Note (1) (2002).  When evaluating under these criteria, unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, DC 7800, Note (3) (2002).  

The relevant portions of the post-amended DC 7800 rating criteria are unchanged from the pre-amended rating criteria, noted above, except that the post-amended Note (4) additionally provides that disabling effects other than disfigurement that are associated with individual scars(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s) and § 4.25 is to be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118 (2015).

Prior to January 11, 2013, the Veteran's skin disorder is manifested by hyperpigmented acne bumps that flare up in number and deepness during the Veteran's periods.  For instance, in a March 2012 VA treatment record, the Veteran's face was noted as having multiple pigmented macules on the chin area and a few closed comedones in the same area.  A macule is defined as a discolored skin lesion that is not elevated above the surface and is also called a spot or patch.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at p. 1094  (32nd ed. 2012).  Comedones are defined as noninflammatory lesions of acne vulgaris and a few other conditions, consisting of a plug of keratin and sebum within the dilated orifice of a hair follicle; it usually contains bacteria.  A closed comedone is one whose opening is not widely dilated, so that it appears as a small flesh-colored papule; it may rupture and cause an inflammatory lesion in the dermis, and is also called a whitehead.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at p. 390  (32nd ed. 2012).  However, the evidence does not show that the Veteran's acne manifests in skin that is hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.), nor does the evidence show that the Veteran's bumps affect an area of the Veteran's face exceeding six sq. in. (39 sq. cm.).  Also, there is no lay report or medical evidence of visible or palpable tissue loss of the head, face, or neck.  For example, there is no evidence of palpable pitting due to the Veteran's lesions.  On review, the evidence does not show at least one characteristic of disfigurement of the face or neck during the appeal period prior to January 11, 2013.  For these reasons, the criteria for a compensable rating under DC 7800 are not met or approximated prior to January 11, 2013.  Accordingly, an increased rating under DC 7800 is not warranted prior to January 11, 2013.

From January 11, 2013, the evidence still shows no lay report or medical evidence of visible or palpable tissue loss of the head, face, or neck.  Thus, the evidence does not show visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Further, though the evidence shows that the Veteran's skin disorder is manifested by hyperpigmented skin in impacted areas, six or more characteristics of disfigurement are not shown by the lay reports or medical evidence.  For these reasons, the criteria for a rating greater than 60 percent under DC 7800 have not been met or approximated from January 11, 2013.  Accordingly, an rating greater than 60 percent under DC 7800 is not warranted during the appeal period from January 11, 2013.

The Board has considered the applicability of other diagnostic codes and finds that no other codes are applicable in this case.  Further, at no point during the applicable rating period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that rating greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

The Veteran and her representative have not raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with her claim for increased rating for the skin disorder.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased initial disability rating of 10 percent prior to January 11, 2013, for the skin disorder is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to an increased initial disability rating of 60 percent from January 11, 2013, for the skin disorder is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


